
	

113 HRES 106 IH: Calling for the protection of religious minority rights and freedoms in the Arab world.
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 106
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2013
			Mr. Bridenstine
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling for the protection of religious
		  minority rights and freedoms in the Arab world.
	
	
		Whereas, on January 25, 2011, in Tahrir Square, Egyptian
			 protestors found their voice when they successfully ended the 30-plus year rule
			 of President Mubarak and began the work of creating a true democratic
			 government, a government that supports and protects inalienable rights and
			 freedoms, including the freedom of religion;
		Whereas the fervor and spirit of these revolutions have
			 taken wing in other Arab nations such as Tunisia, Libya, and Syria;
		Whereas, reminiscent of the 1968 Prague
			 Spring in the former Czechoslovakia, many have called this revolutionary
			 period an Arab Spring, where ordinary citizens have taken to the
			 streets demanding an end to corruption, political cronyism, and government
			 repression;
		Whereas, in the midst of newly acquired freedoms,
			 including those of speech, press, and assembly, it is extremely important that
			 religious minorities in these countries be protected from violence and
			 guaranteed the freedom to practice their religion and to express religious
			 thought;
		Whereas Article 18 of the Universal Declaration of Human
			 Rights recognizes that [e]veryone has the right to freedom of thought,
			 conscience, and religion; this right includes freedom to change his religion or
			 belief, and freedom, either alone or in community with others and in public or
			 private, to manifest his religion or belief in teaching, practice, worship, and
			 observance;
		Whereas the freedom to worship by minority religious
			 communities in Arab nations has come under repeated and deadly attack in recent
			 months;
		Whereas, on November 1, 2010, the deadliest ever recorded
			 attack on Iraqi Christians occurred at the Sayidat al-Nejat Catholic Cathedral
			 located in central Baghdad, where militants stormed the church and detonated 2
			 suicide vests filled with ball bearings, killing 58 and wounding 78
			 parishioners;
		Whereas, on January 1, 2011, a suicide bomber blew himself
			 up in front of the Saint George and Bishop Peter Church in Cairo, killing 21
			 Egyptian Coptic Christians, a Christian minority group that accounts for 9
			 percent of Egypt's population of 80,000,000;
		Whereas the freedom to proselytize by minority religious
			 communities in Arab nations has also come under repeated and deadly attack in
			 recent months through so-called blasphemy laws that are punishable by
			 death;
		Whereas, on January 4, 2011, Governor Salman Tasser, who
			 courageously sought to release Aasia Bibi, a Christian woman and mother of 5
			 who was sentenced to death under Pakistan’s blasphemy laws, was gunned down by
			 his own security guard because of his support for reforming the blasphemy
			 laws;
		Whereas, on March 2, 2011, Shahbaz Bhatti, Pakistan’s only
			 Christian cabinet member and passionate supporter of interfaith tolerance and
			 repeal of Pakistan’s blasphemy law, was assassinated by multiple gunmen,
			 leaving his body and vehicle riddled with 80 bullets and anti-Christian
			 pamphlets strewn over his body; and
		Whereas, on February 21, 2013, Sherry Rehman, Pakistan’s
			 Ambassador to the United States, and a vocal proponent of repealing Pakistan’s
			 blasphemy law, was herself accused of blasphemy, and the Supreme Court of
			 Pakistan ordered police in the central Pakistani city of Multan to investigate:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes, in this spirit of Arab Spring
			 revolution, that religious minority freedoms and rights must be protected; and
			(2)urges in the
			 strongest terms that the United States Government lead the international effort
			 to repeal existing blasphemy laws.
			
